                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

YOHAN WEBB,                                 )                   8:19CV416
                                            )
                     Plaintiff,             )
                                            )               MEMORANDUM
       v.                                   )                AND ORDER
                                            )
STATE OF NEBRASKA;                          )
PETE RICKETTS;                              )
CITY OF LINCOLN;                            )
LEIRON GAYLOR BAIRD;                        )
LANCASTER COUNTY;                           )
LINCOLN POLICE DEPT.; and                   )
JEFF BLIEMIESTER,                           )
                                            )
                     Defendants.            )
                                            )


        Plaintiff, Yohan Webb, a pretrial detainee in the custody of the Lancaster County
Department of Corrections, has recently filed a motion for a temporary restraining order
(Filing 21) and a motion for an emergency injunction (Filing 28). Neither motion is related
to the pending action, which concerns a prior arrest on July 25, 2018, and the conditions of
his confinement from that date until his release on September 7, 2018. Consequently, both
motions will be denied without prejudice.

        The purpose of a preliminary injunction is to preserve the status quo and prevent
irreparable harm until the court has had an opportunity to rule on the merits of the lawsuit.
See Dataphase Systems, Inc. v. C L Systems, Inc., 640 F.2d 109, 113 & n. 5 (8th Cir.1981).
“Thus, a party moving for a preliminary injunction must necessarily establish a relationship
between the injury claimed in the party’s motion and the conduct asserted in the complaint.”
Devose v. Herrington, 42 F.3d 470, 471 (8th Cir.1994) (per curium). A moving party is not
entitled to a preliminary injunction based on assertions that are different from the conduct
asserted in the complaint, even if the new assertions might support additional claims against
the same defendants. Id. (affirming denial of preliminary injunction when incarcerated
plaintiff’s complaint alleged inadequate medical treatment in violation of the Eighth
Amendment, but his motion for a preliminary injunction alleged other retaliatory conduct
by prison officials); see Allen v. Reid, No. 15-CV-1905 (WMW/SER), 2016 WL 3136859,
at *3 (D. Minn. June 3, 2016) (plaintiff prisoner not entitled to temporary restraining order
or preliminary injunction for alleged mistreatment and retaliation that are unrelated to the
claims alleged in his complaint); Munt v. Schnell, 777 F. App’x 181 (8th Cir. 2019) (per
curium) (“To the extent [the plaintiff inmate] sought preliminary injunctive relief arising
from a disciplinary matter and a related transfer, the motions were properly denied because
they were unrelated to the subject matter of the instant complaint.”).

       Plaintiff was granted leave to proceed in forma pauperis on October 7, 2019, without
assessment of an initial partial filing fee (Filing 18). His complaint (Filing 1) therefore will
be reviewed in the normal course of the court’s business to determine whether summary
dismissal is appropriate under 28 U.S.C. §§ 1915(e)(2) and 1915A, or whether the action
should proceed to service against one or more of the defendants. Plaintiff’s other pending
motions will be taken up on an as-needed basis following the court’s initial review of the
complaint.

       IT IS THEREFORE ORDERED:

       1)     Plaintiff’s motion for a temporary restraining order (Filing 21) is denied
              without prejudice; and

       2)     Plaintiff’s motion for an emergency injunction (Filing 28) is denied without
              prejudice.

       DATED this 25th day of October, 2019.

                                            BY THE COURT:

                                            s/ Richard G. Kopf
                                            Senior United States District Judge




                                              -2-
